Motion for modification of this court’s order or, in the alternative, for permission to appeal to the Court of Appeals denied, without costs. From a review of the judgment appealed from and the decision on which the judgment is based, it is our opinion that the judgment did not declare the entire contents of section 7.1-7-4 of the Department of Transportation’s Manual of Administrative Procedures invalid as in excess of jurisdiction, in violation of lawful procedure and arbitrary and capricious. Special Term specifically adjudged only those portions of said section which were concerned with debarment and suspension of prospective bidders and contractors to be in excess of respondent’s jurisdiction and without legal authority. Accordingly, this court’s affirmance of Special Term’s judgment may not be construed as confirming a declaration that all portions of section 7.1-7-4 of the Department of Transportation’s Manual of Administrative Procedures are invalid as in excess of *463jurisdiction, in violation of lawful procedure and arbitrary and capricious. Mahoney, P. J., Main, Casey, Weiss and Yesawich, Jr., JJ., concur.